United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Edison, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1163
Issued: October 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2014 appellant, through counsel, filed a timely appeal from a January 15,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation effective July 28, 2013.
FACTUAL HISTORY
On September 16, 2005 appellant, then a 48-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that she sustained a back injury on September 5, 2005 while sweeping a
1

5 U.S.C. § 8101 et seq.

sorting machine. OWCP accepted a lumbar sprain with lumbosacral/thoracic neuritis/radiculitis.
On August 28, 2006 appellant underwent an epidural injection performed by Dr. Sayed Bakhaty,
an anesthesiologist. She received wage-loss compensation as of August 28, 2006.
In a report dated January 24, 2007, Dr. Bakhaty advised that a lumbar provocative
discography at L3-4, L4-5 and L5-S1 was performed. On February 21, 2007 Dr. Bakhaty
performed an L5-S1 microdiscectomy. By report dated November 28, 2007, Dr. Bakhaty noted
that appellant underwent surgery that day for an L4-5 and L5-S1 disc decompression.
OWCP referred appellant to Dr. Sarveswar Naidu, a Board-certified orthopedic surgeon,
for a second opinion evaluation. In his report date May 27, 2008, Dr. Naidu provided a history
of injury, results on examination and opined that appellant had no residuals of the employment
injury.
Following a notice of proposed termination dated October 27, 2008, by decision dated
December 3, 2008, OWCP terminated appellant’s compensation for wage-loss and medical
benefits effective December 21, 2008.
After a hearing request by appellant’s counsel, in a decision dated July 13, 2009, an
OWCP hearing representative reversed the termination decision. He found that Dr. Naidu had
not been advised that the three 2007 surgeries were considered work related, and therefore his
opinion was not based on an accurate medical background.
OWCP referred appellant to Dr. Barry Koffler, a Board-certified orthopedic surgeon, for
a new second opinion evaluation. In a report dated October 13, 2009, Dr. Koffler opined that
appellant’s initial lumbar strain had resolved. Appellant’s ongoing back pain was a residual of
the underlying degenerative disc disease and spinal stenotic changes.
On January 12, 2010 OWCP proposed to terminate appellant’s monetary compensation
based on the report of Dr. Koffler. In a report dated February 26, 2010, Dr. M. Dalton Hanowell,
a Board-certified anesthesiologist, provided a history and results on examination. He stated that
appellant’s radicular pain in her right leg might be a combination of scar tissue from her previous
surgeries, as well as irritation of the L5 nerve root from disc herniations.
By decision dated April 1, 2010, OWCP terminated wage-loss compensation and medical
benefits effective April 11, 2010. It found that Dr. Koffler represented the weight of the medical
evidence.
Following a second request for a hearing, by decision dated May 18, 2010, an OWCP
hearing representative reversed the termination decision. He found that OWCP had not asked
Dr. Koffler whether appellant had residuals of the accepted conditions or from the authorized
surgical procedures. The hearing representative noted Dr. Hanowell’s reference to scar tissue
from prior surgeries.
OWCP prepared a new statement of accepted facts and requested Dr. Koffler to provide a
supplemental medical opinion. In a report dated July 7, 2010, Dr. Koffler stated that there was a
paucity of physical findings on examination. He stated that it was impossible to determine

2

whether any residuals were related to the degenerative disc disease, stenotic changes or the prior
surgeries.
On January 7, 2013 OWCP referred appellant for another second opinion examination by
Dr. Eric Furie, an orthopedic surgeon. In his report dated January 29, 2013, Dr. Furie reviewed a
history of injury and medical treatment. He reviewed x-rays of the pelvis and lumbar spine and
did not find any objective evidence on physical examination or x-ray that prevented appellant
from returning to her date-of-injury position. Dr. Furie advised that there were no work
restrictions and appellant had reached maximum medical improvement.
In a supplemental report dated March 21, 2013, Dr. Furie advised that appellant had
undergone an electromyogram (EMG) on March 11, 2013, which showed a chronic L4-5
radiculopathy. He noted that she reported a loss of sensation in her left thigh, but no loss of
sensation in the leg or foot, which would more likely be associated with an L4-5 radiculopathy.
Dr. Furie concluded that the results of the EMG would not limit appellant from the physical
duties previously outlined.
OWCP requested an additional report from Dr. Furie, addressing the issue of whether
appellant had any residuals from the three approved surgeries. In a response dated May 3, 2013,
Dr. Furie stated that appellant had subjective complaints regarding lumbar sprain and lumbar
radiculitis, but physical examination did not reveal any objective findings. He noted that
appellant’s injury was eight years old and there did not appear to be any objective findings to
treat. Dr. Furie found that appellant was capable of performing the job duties of mail processing
clerk. As he had stated earlier, the EMG study and sensory loss findings did not correlate.
By letter dated May 30, 2013, OWCP proposed to terminate compensation for wage loss
based on the weight of the evidence of record. It found that Dr. Furie’s reports represented the
weight of the evidence. In a letter dated June 7, 2013, appellant, through her representative,
argued that Dr. Furie’s reports were insufficient to terminate compensation.
In a decision dated July 18, 2013, OWCP terminated wage-loss compensation effective
July 28, 2013.
Appellant requested another hearing before an OWCP hearing representative, which was
held on November 8, 2013. On December 4, 2013 appellant submitted a brief report from
Dr. Hanowell, dated September 23, 2013. He stated that appellant could return to work without
restriction. In a report dated January 4, 2014, Dr. Alison Hanowell, also a Board-certified
anesthesiologist, provided results on examination. Dr. A. Hanowell stated that medial branch
nerve blocks were scheduled to help relieve pain.
By decision dated January 15, 2014, the hearing representative affirmed the July 18, 2013
termination decision. He found that the weight of the evidence was represented by Dr. Furie.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to

3

his or her employment, OWCP may not terminate compensation without establishing that the
disability had ceased or that it was no longer related to the employment.2
ANALYSIS
In the present case, OWCP terminated wage-loss compensation effective July 28, 2013.
The July 18, 2013 decision and the May 30, 2013 notice of proposed termination specifically
noted that the decision did not terminate appellant’s medical benefits.
The Board finds that the weight of the medical evidence rests with the second opinion
physician, Dr. Furie. In reports dated January 29, March 21 and May 3, 2013, Dr. Furie
reviewed a complete and accurate background and provided a reasoned medical opinion that
appellant could perform her date-of-injury position. Dr. Furie noted the lack of objective
findings based on physical examination and reviewed the diagnostic studies. He determined that
appellant’s accepted condition had resolved and the EMG findings did not correlate to physical
findings based on the physical examination. Dr. Furie concluded that she could return to her
date-of-injury position. The Board notes that there is no contemporaneous medical evidence
from an attending physician that discussed a continuing employment-related disability. Prior to
the termination, the last report from Dr. M. Hanowell was a May 25, 2011 report noting that
appellant had received a lumbar medial branch nerve block. On September 23, 2013
Dr. Hanowell briefly indicated that appellant could return to work without restriction, without
discussing the interim period.
On appeal, counsel argued that Dr. M. Hanowell agreed that appellant still had disabling
residuals of the employment injury. It is not clear to what specific report appellant is referring.
Dr. Hanowell did not provide medical reports regarding her condition. Counsel also argued that
Dr. Furie did not explain his conclusion as to lack of physical findings. He provided findings
such as loss of sensation, but stated that the EMG study and sensory loss findings did not
correlate. Dr. Furie did explain that L4-5 radiculopathy was normally associated with leg or foot
sensory deficit, not the thigh as reported by appellant. He clearly stated that, based on his
examination and the diagnostic testing, there were insufficient objective findings to establish
disability.
The Board finds that OWCP met its burden of proof to terminate compensation for wage
loss effective July 28, 2013.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate wage-loss compensation
effective July 28, 2013.

2

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 15, 2014 is affirmed.
Issued: October 8, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

